Exhibit 10.24

      OFFICER POLICY   BOOZ ALLEN HAMILTON          

TRANSITION

         
Effective Date:
  8-1-08   Approved By: Chief Personnel Officer (CPO)
Supersedes Policy:
  10-1-06, 10-01-05    

The firm will support the transition efforts of departing Officers when business
conditions, changes in the firm’s strategy, Officer performance, and other
factors (other than misconduct) cause the firm to terminate an Officer’s
employment.
Transition support may include one or more of the following as appropriate:

  •   A reasonable period of continued employment with reduced work requirements
during which time the Officer can pursue other employment/business opportunities
    •   Written and personal referrals by other partners when requested     •  
Continued participation in normal Officer activities during the transition
period

TRANSITION PERIOD GUIDELINES
Officers with fewer than 8 years of tenure as an Officer may receive 4 months of
transition time to seek other employment. One additional month for each year as
an Officer may be added to the transition period, not to exceed 11 months of
total transition time.
Officers with 8 or more years of tenure as an Officer may receive up to
12 months of transition time to seek other employment.
Payment(s) During Transition Period
During the transition period, the Officer’s compensation will be equal to
his/her base salary in effect at the date of notification. Compensation will be
paid monthly. If an Officer terminates employment with the firm prior to the end
of the transition period, the balance of the monthly payments may be paid in a
lump-sum severance payment, subject to the approval of the Compensation
Committee of the Board of Directors and the CPO.

          TRANSITION   Page 1 of 3   8/1/08

 



--------------------------------------------------------------------------------



 



      OFFICER POLICY   BOOZ ALLEN HAMILTON           

Client and Administrative Obligations
During the transition period, the Officer is expected to complete/transfer all
current and ongoing client responsibilities and or administrative duties. The
Officer is not required to initiate new client assignments/duties. Officers will
be expected to be available for up to half-time work (full-time for short
periods) as directed by a designated supervising Officer.
During the transition period, the Officer is expected to actively pursue other
employment/business opportunities. However, employment with the firm will cease
when the Officer becomes an employee of another organization and/or engages in
any business development activities in competition with the firm.
Retirement
An Officer may be eligible to retire and receive retirement benefits. (Refer to
the Officer Retirement Policy.) However, the Officer will not receive the
retirement payment of $10,000 for each year as an Officer if he is transitioned
or accepts a lump sum payment for transitioning.
BONUS PAYMENT
Bonus eligibility will end on the day the transition period begins. At the sole
discretion of the firm, upon recommendation of management, and with the approval
of the Compensation Committee of the Board of Directors, a bonus payment for the
portion of the fiscal year prior to the beginning of the transition period may
be made to a departing Officer based on performance and in consideration of
successful discharge/transfer of Officer-related responsibilities during the
transition period. (Refer to the Bonus Awards for Departing Officers Policy.)
Departing Officers who qualify for bonuses during any fiscal year will receive
bonus payments when that fiscal year’s bonuses are paid to active Officers.
OUTPLACEMENT
Outplacement assistance may be provided up to a maximum cost of $30,000 with the
approval of the CPO.
OFFICER PERQUISITES
Approved Officer perquisites (e.g., financial counseling, will and estate
planning, club dues) will be continued for costs incurred up to 60 days prior to
departure.

          TRANSITION   Page 2 of 3   8/1/08

 



--------------------------------------------------------------------------------



 



      OFFICER POLICY   BOOZ ALLEN HAMILTON           

RETIREMENT PLANS
The firm, in accordance with the provisions of ECAP/Excess ECAP, will contribute
to the Officer’s account(s) based on the Officer’s total salary and bonus
received during the Plan Year when the Officer’s departure occurs. Non-U.S.
pension plans will follow the same process, if allowed by the plan provisions.
OTHER BENEFITS
Medical insurance, life insurance, and other benefits will continue according to
the terms and provisions of the firm’s insurance contracts until the date of
departure. Upon departure, the Officer may elect conversion or COBRA
continuation options, if applicable.
Matters related to the repurchase of shares of capital stock and/or stock
options of Explorer Holding Corporation from terminated Officers shall be under
the authority of the Compensation Committee of the Board of Directors of
Explorer Holding Corporation, and shall be governed generally by Stockholders
agreement, Stock Option Agreement, Equity Incentive Plan (EIP), Rollover Stock
Option Agreement, and Officer’s Rollover Stock Plan of Explorer Holding
Corporation, as applicable.
OTHER PAYMENTS
Any payments and/or reimbursements in addition to those established by these
guidelines must be approved by the CEO and CPO.
COST ALLOCATION
Costs associated with the continuation of work, fringe and transition benefits
are paid by the Officer’s business unit. With CEO approval, the points of an
Officer in transition status will be carried by Corporate.



This document is confidential and intended solely for the use and information of
Booz Allen Hamilton employees and Officers. This policy is subject to change
without notice at the discretion of Booz Allen Hamilton, as are all other
policies, procedures, benefits and other programs of Booz Allen Hamilton.
Moreover, country and local law may supersede the stated policy guidelines.
Nothing in this policy should be construed to alter the at-will employment
status of all Booz Allen Hamilton employees.

          TRANSITION   Page 3 of 3   8/1/08

 